DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 5/5/12 has been entered in full. Claim 23 is amended. Claims 24 and 25 are canceled. New claim 32 is added. Claims 23 and 26-32 are pending.

Election/Restrictions
The election of "diabetes associated with obesity" as the species of condition in the reply filed on 5/5/12 is acknowledged. 
Claims 23 and 26-32 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed to an intended use of "inhibiting myostatin activation" whereas the claimed method is directed to "improving body composition". A new title is required that is clearly indicative of the invention to which the claims are directed; the following is suggested: "Methods for Altering Body Composition by Administering Anti-Pro/Latent Myostatin Antibodies".
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation “the antibody or antigen-binding fragment according to (a)” in part (b) of the claim. There is insufficient antecedent basis for this limitation in the claim. Specifically, part (a) of the claim is directed to a heavy and light chain amino acid sequence, but does not recite an antibody or antigen-binding fragment, and thus the reference to such in (b) lacks antecedent basis.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Independent claim 23 is directed to a method with the goal of improving body composition in a subject. This goal is intended to be achieved via administration of an effective amount of a composition either (a) a heavy chain amino acid sequence of SEQ ID NO: 50 and a light chain amino acid sequence of SEQ ID NO: 51; or (b) an antibody or antigen-binding fragment that competes for binding with an antibody or antigen-binding fragment of (a). Dependent claims 26-32 limit various aspects of this method. Claims 26 and 31 limit the subject to one either having a condition selected from a group including the elected species of diabetes associated with obesity (claim 26) or being tread with one or more additional therapies (claim 31). Claims 27 and 28 limit the intended effect of the method to either decreasing the ratio of adipose-to-muscle tissue in the subject (claim 27) or increasing energy expenditure in the subject (claim 28). Claims 29 and 32 limit the amount of the administered composition to that sufficient to cause either an increase in a level of circulating latent myostatin, as measured in a serum sample from the subject (claim 29) or two or more effects selected from a group of ten different effects. Claim 30 limits the route of administration to intravenous or subcutaneous. While the claims are directed to methods of use of product rather than a product per se, practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite composition to be administered.
The administered composition is limited to one of two embodiments, as indicated above. The first embodiment is directed to one that comprises two amino acid sequences, one "a heavy chain of SEQ ID NO: 50" and the other "a light chain of SEQ ID NO: 51". The specification identifies these as sequences as those of "a humanized monoclonal antibody (Ab2) of the IgG4 subtype with Proline substituted for Serine" (¶ 103). This embodiment is also used in the method of the claims, U.S. Patent 10,882,904, issuing from parent application 16/360,142, and meets the written description requirement.
The second embodiment of the administered composition is an antibody or antigen-binding fragment that competes or cross-competes for binding with the antibody of (a). This embodiment is directed to a genus of antibodies (and antigen-binding fragments thereof) that are defined structurally only by being antibody, and otherwise are defined solely by their functionally; i.e., the ability to compete or cross-compete for binding with an antibody comprising SEQ ID NO: 50 and 51; i.e., Ab2 as described in the specification. The specification defines the term "compete", as meaning that " a first antibody binds to an epitope of a protein (e.g., latent myostatin) in a manner sufficiently similar to the binding of a second antibody, such that the result of binding of the first antibody with its epitope is detectably decreased in the presence of the second antibody compared to the binding of the first antibody in the absence of the second antibody" (¶ 237). The specification further defines "cross-compete" as "where each antibody detectably inhibits the binding of the other antibody with its epitope or ligand, whether to the same, greater, or lesser extent" (¶ 237). The specification indicates that antibodies need not bind to the same epitope as another antibody in order to compete or cross-compete; i.e., "Regardless of the mechanism by which such competition or cross-competition occurs (e.g., steric hindrance, conformational change, or binding to a common epitope, or portion thereof)" (¶ 237). 
A genus of compounds defined by function is not sufficient in and of itself to describe the genus because it is only an indication of what the compound does, rather than what it is; e.g., the specific structure of the antibody performing the function. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition".
The specification indicates that Ab2 (comprising the heavy and light chain variable regions of SEQ ID NO: 50 and 51) was derived from Ab1, which binds to "epitope bin 1" (Table 5). Table 5 indicates that two other antibodies (Ab7 and Ab10) bind to this same "epitope bin", but the bin is not further described. For example, there is no description of the size of the fragment of myostatin used to characterize the bin. The specification does not describe whether each antibody that binds to the same bin also "competes" or "cross-competes" with each other antibody that binds to said bin.
The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). While the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are at least hundreds of different antibody structures that bind to myostatin, and the instant specification does not describe which, if any, of these other structures are the ones that can "compete" or "cross-compete" with an antibody comprising SEQ ID NO: 50 and 51. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.") In the instant case, there is substantial variation in the structure of each antibody in the genus of antibodies that "compete" or "cross-compete" for myostatin binding with an antibody comprising SEQ ID NO: 50 and 51, and the specification does not describe a sufficient variety of species to reflect such variation.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method for improving body composition in a subject in need thereof, the method comprising administering to the subject a composition in an amount effective to alter body composition, wherein the composition comprises an antibody comprising a heavy chain amino acid sequence of SEQ ID NO: 50 and a light chain amino acid sequence of SEQ ID NO: 51, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 26-29, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,882,904, issued 1/5/21 (cited on the 5/5/22 IDS), and which shares the same inventors, and the Applicant Scholar Rock, with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation from application 16/360,142, from which the '904 patent issued.
Independent instant claim 23 encompasses a method of improving body composition in a subject in need thereof, comprising administration of an effective amount of a composition that comprises a heavy chain amino acid sequence of SEQ ID NO: 50 and a light chain amino acid sequence of SEQ ID NO: 51. The term "body composition" is not defined in the instant specification, and while equated with "lean and fat mass" (¶ 615, published application), the phrase "improving body composition" is interpreted broadly as reading on any beneficial change in muscle or fat quantity or activity. The claims of the '904 patent are directed to a method for inhibiting myostatin activation in a human subject in need thereof, the method comprising a step of administering to the subject a composition comprising an antibody that blocks release of mature myostatin, in an amount effective to cause two or more of the following in the subject: (a) an increase in mass and/or function of a muscle tissue in the subject; (b) a decrease in ratio of adipose-to-muscle tissue in the subject; (c) a decrease in intramuscular fat infiltration in the subject; and (d) prevention of muscle loss or atrophy in the subject; wherein the antibody comprises a heavy chain sequence of SEQ ID NO: 50 and a light chain sequence of SEQ ID NO: 51; see independent claim 1. Each of the four effects recited in claim 1 of '904 is encompassed by the recitation of "improving body composition" in instant claim 23, and the administered antibody in claim 1 of '904 comprises the same sequences recited in instant claim 23. As such, claim 1 of '904 anticipates instant claim 23, because it is a narrower embodiment fully encompassed by instant claim 23. As such, the two sets of claims are not patentably distinct.
	Instant claim 26 limits the method of claim 23 to one wherein the subject has a condition selected from a group including diabetes and obesity, which are also found in the group recited in dependent claim 6 of '904.
In each of claims 27-29 and 32, the concluding wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method claimed by another application or patent because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in each of these claims, the further limitation simply express the intended result of a process step positively recited; i.e., administration of the composition. As such, each additional limitation is not sufficient to render the dependent claim patentably distinct from the claims of '904. However, it is noted that further limitation of instant claim 27 is the same effect as effect (b) recited in claim 23 of '904, and the further limitations of instant claims 29 corresponds to dependent claims 10 of '904, respectively.
Instant claim 31 limits the method of claim 23 to one wherein the subject is treated with one or more additional therapies, which corresponds to claim 9 of '904.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,882,904, issued 1/5/21 (cited on the 5/5/22 IDS), and which shares the same inventors, and the Applicant Scholar Rock, with the instant application, as applied to claims 23, 26-29, 31 and 32, and further in view of claims 7-11 of U.S. Patent No. 10,751,413, issued 8/25/20 (cited on the 7/1/21 IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claim 30 limits the method to one where in the composition is administered intravenously or subcutaneously. The claims of '904 do not include such a further limitation. Claim 7 of '413 is directed to a method using the same product recited in the claims of '904; namely, an antibody that comprises heavy and light chains comprising amino acid sequences of SEQ ID NO: 50 and 51, respectively. The intended use for this method is for treating a subject having, or at risk of developing a myopathy, muscle atrophy, and/or metabolic disorder. The claims of '904 are more broadly directed to inhibiting myostatin activation in a human subject in need thereof.
It would have been obvious to the person of ordinary skill in the art to take the method of claims 1-11 of the '904 patent that meets the limitations of instant claims 23, 26-29, 31 and 32, and to modify it to use the route of administration recited in claim 10 of '413. The person of ordinary skill in the art would have been motivated to make this change because a route of administration is necessary when an antibody is administered, and the claims of '413 provide such information, and because each is directed to the same form of treatment, the skilled artisan would naturally look to the claims of the secondary patent to determine necessary information lacking from the claims of the primary patent. The person of ordinary skill in the art would had a reasonable expectation of success in modifying the method because it merely requires adding additional administration details from a secondary reference that were not specified in a primary reference.

Claims 23, 26-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,751,413, issued 8/25/20 (cited on the 7/1/21 IDS), and which shares the inventors Donovan and Straub and the Applicant Scholar Rock with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
With respect to instant claim 23, the scope of which is described above, claim 7 of '413 corresponds to this claim because it is directed to a method of treating a subject having, or at risk of developing a myopathy, muscle atrophy, and/or metabolic disorder comprising administering an antibody of claim 1, which is an antibody that specifically binds pro/latent myostatin and comprises heavy and light chains comprising amino acid sequences of SEQ ID NO: 50 and 51, respectively, in an amount effective for the treatment. Thus, the method of claim 7 includes a step that meets the limitations of the method step of instant claim 23; i.e., administration of the same antibody in an amount effective for treatment. Furthermore, dependent claim 8 of '413 limits the method of claim 7 to one wherein the method increases muscle mass or prevents muscle loss, each of which is an effect encompassed by "improving body composition" as recited in instant claim 23.
Instant claim 26 limits the method of claim 23 to one wherein the subject has a condition selected from a group including spinal cord injury. While the claims of '413 do not further limit the muscle atrophy to that caused by spinal cord injury, this is a disclosed utility for the method per the specification (e.g., at column 4, line 15) and per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” For these reasons, instant claim 26 is also not patentably distinct from the claims of '413. 
In each of claims 27-29 and 32, the concluding wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method claimed by another application or patent because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in each of these claims, the further limitation simply express the intended result of a process step positively recited; i.e., administration of the composition. As such, each additional limitation is not sufficient to render the dependent claim patentably distinct from the claims of '413. 
The further limitation of instant claim 30 directed to routes of administration that include intravenous or subcutaneous administration corresponds to the further limitation of claim 10 of '413.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,751,413, issued 8/25/20 (cited on the 7/1/21 IDS), and which shares the inventors Donovan and Straub and the Applicant Scholar Rock with the instant application, as applied to claims 23, 26-30 and 32 above, and further in view of claim 9 of U.S. Patent No. 10,882,904, issued 1/5/21 (cited on the 5/5/22 IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claim 31 limits the method of claim 23 to one wherein the subject is treated with one or more additional therapies. The claims of '413 are not patentably distinct from instant claim 23 for the reasons set forth above, but do not include this further limitation. The claims of the '904 patent are directed to a method for inhibiting myostatin activation in a human subject in need thereof, the method comprising a step of administering to the subject a composition comprising an antibody that blocks release of mature myostatin, in an amount effective to cause two or more of the following in the subject: (a) an increase in mass and/or function of a muscle tissue in the subject; (b) a decrease in ratio of adipose-to-muscle tissue in the subject; (c) a decrease in intramuscular fat infiltration in the subject; and (d) prevention of muscle loss or atrophy in the subject; wherein the antibody comprises a heavy chain sequence of SEQ ID NO: 50 and a light chain sequence of SEQ ID NO: 51; see independent claim 1. Dependent claim 9 of '904 further recites that the subject is treated with a second therapy.
It would have been obvious to the person of ordinary skill in the art to take the method of claims 7-11 of the '413 patent that meets the limitations of instant claims 23, 26-30 and 32, and to modify it to add administration of a second therapy as recited in claim 9 of '403. Such would have been obvious because the two sets of claims are directed to treatment with the same compound (an antibody comprising SEQ ID NO: 50 and 51), with the same intended use; i.e., increasing muscle mass in a patient that needs such, and claim 9 of '904 indicates that additional therapies can be added to such treatment. 
 
Claims 23, 26-30 and 32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-54 of copending Application No. 16/946,483, filed 6/24/20, and which shares the inventors Donovan and Straub and the Applicant Scholar Rock with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
With respect to instant claim 23, the scope of which is described above, claim 43 of '413 corresponds to this claim, because it is directed to a method of preventing muscle loss and/or reducing muscle atrophy in a subject comprising administering an antibody comprising heavy and light chains comprising amino acid sequences of SEQ ID NO: 50 and 51, respectively, in an amount effective for the treatment. Thus, the method of claim 43 includes a step that meets the limitations of the method step of instant claim 23; i.e., administration of the same antibody in an amount effective for treatment. Furthermore, preventing muscle loss and reducing muscle atrophy are each an effect encompassed by "improving body composition" as recited in instant claim 23. Thus, claim 43 of '483 and instant claim 23 are not patentably distinct.
Instant claim 26 limits the subject to one having a condition selected from a group including spinal cord injury, which corresponds to dependent claim 45 of '483, which also recites spinal cord injury.
In each of claims 27-29 and 32, the concluding wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method claimed by another application or patent because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in each of these claims, the further limitation simply express the intended result of a process step positively recited; i.e., administration of the composition. As such, each additional limitation is not sufficient to render the dependent claim patentably distinct from the claims of '483. 
Instant claim 30 limits the method to one where in the composition is administered intravenously or subcutaneously, which corresponds to the further limitation of claim 50 of '483.

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-54 of copending Application No. 16/946,483, filed 6/24/20, and which shares the inventors Donovan and Straub and the Applicant Scholar Rock with the instant application, as applied to claims 23, 26-30 and 32 above, and further in view of claim 9 of U.S. Patent No. 10,882,904, issued 1/5/21 (cited on the 5/5/22 IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claim 31 limits the method of claim 23 to one wherein the subject is treated with one or more additional therapies. The claims of '483 are not patentably distinct from instant claim 23 for the reasons set forth above, but do not include this further limitation. The claims of the '904 patent are directed to a method for inhibiting myostatin activation in a human subject in need thereof, the method comprising a step of administering to the subject a composition comprising an antibody that blocks release of mature myostatin, in an amount effective to cause two or more of the following in the subject: (a) an increase in mass and/or function of a muscle tissue in the subject; (b) a decrease in ratio of adipose-to-muscle tissue in the subject; (c) a decrease in intramuscular fat infiltration in the subject; and (d) prevention of muscle loss or atrophy in the subject; wherein the antibody comprises a heavy chain sequence of SEQ ID NO: 50 and a light chain sequence of SEQ ID NO: 51; see independent claim 1. Dependent claim 9 of '904 further recites that the subject is treated with a second therapy.
It would have been obvious to the person of ordinary skill in the art to take the method of claims 43-54 of the '483 patent that meets the limitations of instant claims 23, 26-30 and 32, and to modify it to add administration of a second therapy as recited in claim 9 of '403. Such would have been obvious because the two sets of claims are directed to treatment with the same compound (an antibody comprising SEQ ID NO: 50 and 51), with the same intended use; i.e., increasing muscle mass in a patient that needs such, and claim 9 of '904 indicates that additional therapies can be added to such treatment. 

The above rejections over the claims of the '483 application are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented. However, it is noted that a Notice of Allowance was mailed on 4/27/22 in the '483 application. A patent issuing from said application would necessitate making the instant provisional rejections non-provisional.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646